Citation Nr: 0121273	
Decision Date: 08/22/01    Archive Date: 08/27/01

DOCKET NO.  97-20 428A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUES

1.  Entitlement to service connection for various mental 
conditions, to include memory loss, organic brain syndrome 
and post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for chronic headaches.

3.  Entitlement to service connection for bilateral hearing 
loss.

4.  Entitlement to service connection for scars on the left 
rib cage area.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION



The veteran had active military service from August 1973 to 
August 1975.

The issues now on appeal to the Board of Veterans' Appeals 
(Board) arise from a January 1996 and subsequent rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in White River Junction, Vermont, which denied 
the benefits sought on appeal.  


REMAND

The veteran's service medical records indicate, that while 
stationed in Spain, the veteran sustained a laceration to the 
left temporal area of the head on January 26, 1974.  It was 
noted that the veteran was treated with sutures and fluids at 
a local hospital.  Physical examination on January 30, 1974, 
noted a closed, sutured laceration to the left temporal area; 
that no major blood vessels were involved; and that the 
superficial temporal artery was intact.  The veteran was 
admitted for post concussion observation.  There were no 
significant symptoms and he was discharged to light duty the 
following day.  

The veteran contends that, while stationed in Spain, he tried 
to break up a fight between two servicemen and one of them 
hit him over the head with a wine bottle.  He stated that the 
serviceman who hit him was arrested for murder, he was 
pronounced dead at the scene and was in a coma for five to 
seven days.  He also stated that, when he was at a local 
hospital, his dog tags listed the wrong blood type and he did 
not receive a transfusion due to the error which further 
aggravated his condition.  He contends that he currently 
suffers from memory loss, organic brain syndrome, PTSD, 
chronic headaches, bilateral hearing loss and scars on the 
left rib cage area due to this injury.  

In view of the changes in the law brought about by the 
Veterans Claims Assistance Act of 2000, VA must ensure 
compliance with the notice and duty to assist provisions 
contained in the new law.  Id.  This should include 
consideration of whether any additional notification or 
development action is required under the Act.  Such 
development action may include requesting information as 
described in 38 U.S.C.A. § 5103 (West Supp. 2001), as well as 
the accomplishment of a medical examination when such 
evidence may substantiate entitlement to the benefits sought, 
38 U.S.C.A. § 5103A(d) (West Supp. 2001).  A claim may be 
decided without providing such assistance only when no 
reasonable possibility exists that such assistance will aid 
in the establishment of entitlement, or the record includes 
medical evidence sufficient to adjudicate the claim.  
38 U.S.C.A. § 5103A(2) (West Supp. 2001).

In light of the new law discussed above, and the fact that 
medical evidence of record does not address the question of 
whether there is a nexus between the conditions at issue and 
service, an examination is warranted to obtain such a medical 
opinion.  The veteran is hereby advised that failure to 
report to any such scheduled examination, without good cause, 
may result in a denial of the claim.  See 38 C.F.R. § 3.655 
(2000).  Examples of good cause include, but are not limited 
to, the illness or hospitalization of the claimant and death 
of an immediate family member.  Id.

In addition, regarding the veteran's claim for service 
connection for PTSD, if the claimed stressor is not combat 
related, as in this case, the veteran's lay testimony is 
insufficient to establish the occurrence of the stressor and 
must be corroborated by "credible supporting evidence."  
Although there is evidence of record that the veteran 
sustained a blow to the head in service, the medical evidence 
of record showed no significant symptoms four days after the 
incident.  The veteran should be provided an opportunity to 
corroborate his contention that the blow to the head rendered 
him comatose for five to seven days.  If the adjudicators 
conclude that the record establishes the existence of such a 
stressor or stressors, then the case should be referred for a 
medical examination to determine the sufficiency of the 
stressor and whether the remaining elements required to 
support the diagnosis of PTSD have been met.  In such a 
referral, the adjudicators should specify to the examiner 
precisely what stressors have been accepted as established by 
the record, and the medical examiners must be instructed that 
only those events may be considered in determining whether 
stressors to which the veteran was exposed during service 
were of sufficient severity as to have resulted in current 
psychiatric symptoms.  

Prior to arranging for the veteran to undergo further opinion 
or examination, the RO should obtain and associate with the 
claims file all outstanding pertinent medical records, 
particularly to include any records from VA facilities.  The 
Board emphasizes that records generated by VA facilities that 
may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See 38 
U.S.C.A. § 5103A(c) (West Supp. 2001); Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  In addition, any pertinent private medical 
records identified by the veteran should be obtained.  See 38 
U.S.C.A. § 5103A(b) (West Supp. 2001).

Accordingly, this claim is hereby REMANDED for the following 
actions:

1.  The RO should undertake all necessary 
action to obtain and associate with the 
veteran's claims file all outstanding 
pertinent medical records from all VA 
facilities, as well as from any other 
source or facility identified by the 
veteran.  If any of the requested records 
are unavailable, or the search for any 
such records otherwise yields negative 
results, such should clearly be 
documented in the claims file, and the 
veteran and his representative so 
notified.  The veteran is free to submit 
any medical or other relevant evidence in 
his possession, and the RO should afford 
him the opportunity to do so before 
arranging for him to undergo further 
examination.

2.  The veteran should be afforded 
appropriate VA examinations to determine 
the presence of any current memory loss, 
organic brain syndrome, PTSD, chronic 
headaches, bilateral hearing loss and 
scars on the left rib cage disability.  
All special studies and tests should be 
undertaken.  The examiner should comment 
on the objective manifestations of any 
disability present and whether it is 
attributable to service, particularly his 
inservice injury in January 1974.  The 
claims folder, should be made available 
to the examiners prior to the 
examination.  All findings should be 
reported in detail.

3.  Regarding the mental disorders 
examination, the RO should inform the 
examiner that only incidents verified by 
the RO can be considered.  The RO must 
instruct the examiners that only those 
events may be considered for the purpose 
of determining whether the appellant was 
exposed to a stressor in service.  The 
examiner should specifically include or 
exclude a diagnosis of PTSD.  If PTSD is 
diagnosed, the criteria upon which such 
diagnosis is made, including 
identification of the stressor(s), should 
be indicated.  The examiners must make 
any diagnosis of PTSD based on the 
diagnostic criteria set forth in DSM-IV.  
Complete rationale for all opinions 
expressed should be provided.

4.  If none of the requested development 
provides evidence of a nexus between any 
claimed disorder(s) and the veteran's 
active military service, the RO should 
specifically advise him and his 
representative of the need to submit such 
competent medical evidence to support the 
claim(s).

5.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

6.  The RO must also review the claims 
file and ensure that all notification and 
development is completed.  In particular, 
the RO should ensure that the 
notification requirements and development 
procedures contained in 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107 (West 
Supp. 2001) are fully complied with and 
satisfied.  

7.  After completion of all requested 
development, and any other development 
deemed warranted by the record, the RO 
should review the veteran's claims in 
light of all pertinent evidence of 
record, and all pertinent legal 
authority, to specifically include that 
cited to herein.  The RO should provide 
clear reasons and bases for its 
determination, and address all matters 
raised in this REMAND.  

8.  If any claim remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and afforded an opportunity to 
respond before the case is returned to 
the Board for further appellate review.

The purpose of this REMAND is to ensure that all due process 
requirements are met and to accomplish additional development 
and adjudication; it is not the Board's intent to imply 
whether the benefits requested should be granted or denied.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JAMES W. ENGLE 
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




